Citation Nr: 1527916	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during active duty service at the Korat and Nakhom Phanom airbases.

2.  The Veteran was diagnosed as having prostate cancer in February 2010; he underwent a prostatectomy in June 2010.


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer, to include as due to inservice exposure to herbicides, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for residuals of prostate cancer.  Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
The Veteran contends his prostate cancer, which was diagnosed in February 2010, resulted from exposure to herbicides while serving on active duty in Thailand.  In particular, he claims that he was exposed to Agent Orange while driving a dump truck and picking up supply parts while stationed at the Nakhon Phanom Air Force Base (AFB) from July 1968 to July 1969.

If a veteran was exposed to an herbicide agent during active military, naval or air service, prostate cancer shall be deemed service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by an appropriate MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Service personnel records reflect that the Veteran was stationed in Thailand from approximately January 1967 to December 1967 and again from July 1968 to July 1969.  Moreover, his service treatment records confirm that he was stationed at the Nakhon Phanom Air Force Base (AFB) during the second period of deployment from July 1968 to July 1969.  His report of separation, DD 214, lists his military occupational specialty as "auto repair parts" specialist.  The Veteran's post-service medical records establish that he was initially diagnosed with prostate cancer in February 2010 and that he underwent a prostatectomy in June 2010.  

At his September 2014 hearing before the Board, the Veteran testified that he was stationed at Korat AFB during his first deployment in Thailand and at Nakhon Phanom AFB during his second deployment in Thailand.  He testified that he worked in an engineering unit while at Nakhon Phanom AFB and assisted with constructing a road that would connect the northern and southern parts of Thailand.  He stated that his regular duties included driving a dump truck, picking up supply parts for other vehicles, hauling asphalt, and helping build the roadbed outside the perimeter of the base.  He also indicated that these duties had him traveling across the perimeter of the base on a daily basis.  He further testified that he was diagnosed with prostate cancer in February 2010, underwent surgery for prostate cancer later that same year, and now has frequent urination leakage and erectile dysfunction as a result of his prostate cancer.  

The Board has considered the Veteran's contentions and testimony, as well as the documented use of herbicides at the location he is shown to have been stationed, and finds that the preponderance of the evidence shows that he was, based on his duties and his location, exposed to herbicides while in Thailand.  The Veteran served on two of the airbases where exposure was possible.  Moreover, the Veteran reported that his inservice duties at Nakhon Phanom AFB brought him in close proximity to the airbase perimeter on a daily basis.  Absent any evidence to the contrary, the Board finds the Veteran's contentions both competent and credible evidence. 
Given the above, the Board concludes that the Veteran is presumed to have been exposed to herbicides while serving on active duty.  See 38 C.F.R. §§ 3.307, 3.309.  Resolving all reasonable doubt in favor of the Veteran, service connection for residuals of prostate cancer is warranted.


ORDER

Service connection for residuals of prostate cancer, to include as due to inservice herbicide exposure, is granted.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


